Citation Nr: 1610799	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-18 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a right knee disability based on painful motion.  

2.  Entitlement to a rating higher than 10 percent for a left knee disability based on painful motion.

3.  Entitlement to a rating higher than 10 percent for a right knee disability based on instability and subluxation.  

4.  Entitlement to a rating higher than 10 percent for a left knee disability based on instability and subluxation.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty from July 1986 to December 1992, and from August 1994 to August 1995.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2013 videoconference hearing.

These issues were most recently remanded in November 2014 for additional development.  That development has been completed and the issues are ready for adjudication.


FINDINGS OF FACT

1.  The Veteran's right knee disability manifested in flexion limited to 125 degrees at worst with pain, swelling and slight subluxation and instability.  Ankylosis or impairment of the tibia or fibula is not demonstrated.

2.  The Veteran's left knee disability manifested in flexion limited to 120 degrees and 10 degrees of extension at worst with pain, swelling and slight subluxation and instability.  Ankylosis or impairment of the tibia or fibula is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability in excess of 10 percent for a right knee disability for painful or limited motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2015).

2.  The criteria for a schedular disability in excess of 10 percent for a left knee disability for painful motion or limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2015).

3.  The criteria for a separate 10 percent disability rating for right knee instability, for the entire period on appeal, have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

4.  The criteria for a separate 10 percent disability rating for left knee instability, for the entire period on appeal, have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard February 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

Pursuant to the Board's November 2014 remand, the Veteran was provided a VA medical examination in October 2015.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40  (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015). 

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When all the evidence is assembled, a determination will be made on the claim. Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran appeals a March 2010 rating decision which provided 10 percent disability ratings for each knee based upon a finding of painful and limited motion of the knee with osteoarthritis.

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension). 

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees. 

Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees. 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004). 

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 20 percent is the maximum schedular rating available under Diagnostic Code 5258. 

Diagnostic Code 5259 provides for a 10 percent rating based on evidence of symptomatic, removed semilunar cartilage. 

Dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Factual Background and Analysis

In a March 2010 examination, the Veteran reported that since his discharge he had increasing bilateral knee pain.  He described constant pain which rose to an intensity of five out of ten at times, with ten being the worst.  He reported some instability on occasion and denied locking, stiffness and swelling.  He noted crepitus all over his knees.  

The Veteran stated that his daily activity was not impaired.  He stated that he could stand for two hours, walk almost any distance, and sit for an hour and a half.  He stated that he could run for two miles.  He reported that cold weather and impact exercise aggravated his symptoms.  He reported that stair climbing and descending, squatting, kneeling and working on concrete also aggravated his knee pain.  He had not lost any days of work and was found to have a normal gait.  He described about six flare-ups in the last year with each flare-up lasting several days

Physical examination revealed flexion to 135 degrees bilaterally and no effusion.  Ligaments were intact bilaterally, there was no joint line tenderness there was no significant crepitus.  McMurray test was negative.  X-rays revealed bilateral knee osteoarthritis.

The Veteran was afforded a VA examination in August 2011.  The Veteran reported having missed fewer than five days of work in the last year due to his knees.  The Veteran reported flare-ups with weather or use such as shift work which occurred twice a week.  Flare-ups lasted a day.  

Range of motion testing demonstrated flexion to 125 degrees and full extension without objective evidence of painful motion bilaterally.  Following repetitive use testing, flexion on the right knee was to 130 degrees with normal extension and to 120 degrees with normal extension on the left knee.  There was no additional limitation in range of motion following repetitive use testing.  Functional loss was reported as pain on movement, swelling and interference with sitting standing and weight bearing bilaterally.  There was tenderness on palpitation of the knees.  Instability was not found on examination.  There was no evidence of patellar subluxation or dislocation of either knee.  There were no tibial or fibular impairment.  There was no scar greater than 39 square centimeter which was painful and or unstable.  Lachman's test was slightly positive on the right side.

It was noted that the Veteran worked as a nursing administrator and had no work restrictions.  The Veteran explained that he stood on a piece of carpet while at work because he could not tolerate standing on a cement or linoleum floor.

A March 2013 treatment note includes the Veteran's report that many years prior he was told that his knees were like that of a 70 year old.  He said that an orthopedic surgeon told him he could get bilateral knee replacements many years ago and would require replacements about every ten year but that he had thus far delayed replacements.  He explained that he worked as a nurse on his feet all day with considerable pain.  He stated that he still hunted but with pain with standing and walking.  

The Veteran testified before the undersigned Veterans Law Judge in January 2013.  During his hearing the Veteran described burning, crepitus and a grinding sensation in the knees.  He stated that he was limited in both standing and sitting and walking uphill/downhill or on stairs.  He stated that he was unable to carry heavy loads and that he could work for a few hours but had to plan rests in his day in order to get things done with his knee pain.  The Veteran described episodes of swelling and stiffness as well as instability and subluxation.

An April 2014 VA medical center treatment note included the Veteran's complaints of the knees getting worse.  It was noted that the Veteran worked as a nurse and tried to remain active and that his pain was worse.  A November 2014 treatment note reported constant pain worse with sitting and walking.  It was noted that the patellofemoral joint was mildly laterally subluxed and tilted.  Tricompartment osteoarthritis was diagnosed.

An April 2015 treatment record includes the Veteran's description of swelling, insecurity and pain.  The Veteran was found to have an antalgic gait, left knee effusion and tenderness.  Flexion was 110 degrees and extension was 10 degrees flexion was to 130 degrees on the right and full extension.  It was noted that the Veteran had an onset of increased pain, swelling and reduced range of motion.  In an April 2015 treatment note, it was noted that the Veteran was fitted for knee braces.

In a June 2015 VA medical center treatment record, it was noted that a recent MRI demonstrated synovitis predominantly in the left knee after exacerbation via twisting while carrying a load in April 2015.  An MRI showed intact ligaments and menisci.  There was relative preservation of cartilage.  

An August 2015 VA medical center treatment note demonstrated that the Veteran had had swelling in his left knee which had decreased since his last visit.   The Veteran reported bilateral knee pain worse in the left than the right knee.  He explained that about once a year he would feel a pop in one of his knees and then it would be swollen "like a cantaloupe" in an hour causing difficulty walking.  Examination of the knees demonstrated no effusion of the right knee, mild tenderness, faint crepitus and mild pain.  Extension was to 0 degrees, flexion was to 130 degrees.  The left knee demonstrated no effusion, pronounced crepitus and mild pain.  It was noted that fluid would be extracted from the knee with the next flare-up.  Lateral patellar deviation was noted.

At his October 2015 VA examination, the Veteran reported that his pain was worse since his August 2011 VA examination.  The Veteran reported that at a camping trip in September 2014 he twisted his knee and had trouble getting out of his woods.  He stated that his knee effusion took two months to fully resolve.  He stated that in April 2015 he heard a pop in his left knee and his left knee swelled, resolving over the next few weeks.  

The Veteran described a gritty sensation with movement and a burning sensation around the patella of both knees.  He described stiffness in the mornings and pain walking on stairs.  He described discomfort biking and aching the day after a long shift.  He reported that he no longer ran or hiked.  He stated that there was discomfort during the night time.

He stated that his knees would pop once or twice a year and he would then experience rapid swelling and pain which resolved from weeks to two months.  He described less severe flare-ups once or twice a week with overuse or weather which involved mild swelling which resolved in several days.

Range of motion revealed full extension and flexion to 130 degrees.  There was objective evidence of localized tenderness or pain on palpitation of the joint along medial and lateral joint line and patellar compression.  There was evidence of crepitus.  

Following repetitive use testing the Veteran had additional functional loss with repeated testing bilaterally, extension was full and flexion was to 125 degrees following repetitive use testing.  The Veteran was noted as being limited by pain with flare-ups.  Range of motion with flare-ups was estimated as limiting the Veteran to 120 degrees of flexion.  There was no ankyloses, there was no evidence of joint instability and no impairment of the tibia or fibula.  There was no painful or unstable scar greater than 39 square centimeters.  The examiner stated that the Veteran could work with minimal restrictions.  The Veteran stated that he had to kneel occasionally for assessments if he could not get patients beds to rise.  He could stand or walk for two to three hours but needed to sit for 20 to 30 minutes thereafter.  He was not able to stair climb or do any prolonged walking or standing.

A higher schedular disability rating is not warranted for his right or left knee disability based upon painful motion or limitation of motion.  The Veteran's range of motion findings are well in excess of those required in the criteria for compensable disability ratings.  The Veteran was afforded his current 10 percent disability evaluation for painful or limited motion of a major joint.  Of note, on one occasion in April 2015, the Veteran was found to have extension limited to 10 degrees in the left knee, while this demonstrates a compensable limitation of motion, it appears to be an isolated finding, as demonstrated by normal findings of extension in the Veteran's October 2015 examination, and would not result in a higher disability rating as limitation to 10 degrees of extension results in the same, 10 percent, disability rating under Diagnostic Code 5261.

Due to the Veteran's subjective complaints and sporadic findings of instability, the Board has also considered a separate rating pursuant to Diagnostic Code 5257 for lateral or medial instability or subluxation.  38 C.F.R. § 4.71a, Diagnostic Code 5257; see March 2010 statement, August 2011 VA Examination Report, January 2013 Board Hearing, November 2014 Treatment Note and August 2015 Treatment Note.  The Veteran's complaints of these symptoms have been consistent and while consistent findings of instability or subluxation are not found by VA examiners, treatment records and examinations suggest findings of mild subluxation and instability (including issuance of a knee brace); therefore, the Board finds the Veteran's assertions credible.  Thus, the Board concludes that the evidence shows that the Veteran's disability manifests in "slight" instability, corresponding to a 10 percent rating pursuant to Diagnostic Code 5257.  38 C.F.R. §§ 4.3 , 4.71a.  Thus, a separate 10 percent rating pursuant to Diagnostic Code 5257 for each knee is warranted.  As findings are inconsistent (in particular no instability is found by examiners on clinical examination), the Board finds that moderate instability is not shown demonstrated by the record.  Therefore,, a rating in excess of 10 percent is not warranted under Diagnostic Code 5257.

No other Diagnostic Code provides a basis for any higher rating as there are no medical findings of dislocated cartilage or malunion or nonunion of the tibia.  In the absence of such findings, evaluating either knee under Diagnostic Codes 5258 or 5262 is not appropriate.  See 38 C.F.R. § 4.71a.  

Additional Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 ; Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  The Veteran's right and left knee disabilities, however, include no manifestations which are not adequately contemplated by the applicable rating criteria as the schedular criteria contemplate the Veteran's limitation of motion, instability and pain.  Thus, referral for consideration of an extraschedular rating is not warranted.  Even if the established schedular criteria were found to be inadequate to describe the severity and symptoms of the Veteran's disabilities, the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The record does not show, and the Veteran does not assert, that he is markedly impaired in his occupation due to his right and left knee disabilities.  There are also no periods of hospitalization or other symptoms indicative of an exceptional or unusual disability picture.  Thus, referral for consideration of an extraschedular rating is not warranted.

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms of the disabilities on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
However, since the record does not reflect that the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected knee disabilities, Rice is inapplicable and consideration of a TDIU is not warranted.


ORDER

Entitlement to a rating higher than 10 percent for a right knee disability based on painful motion is denied.  

Entitlement to a rating higher than 10 percent for a left knee disability based on painful motion is denied.

Entitlement to a disability rating of 10 percent, but no higher, for right knee instability is granted.

Entitlement to a disability rating of 10 percent, but no higher, for left knee instability is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


